     Case 2:20-cv-09632-JAK-KS Document 30 Filed 07/30/21 Page 1 of 1 Page ID #:304



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10

11

12   GEORGE JONES,                                   Case No.: 2:20-cv-09632-JAK-KS
13                  Plaintiff,
14       v.                                          ORDER FOR DISMISSAL WITH
                                                     PREJUDICE
15   SAMUEL LOCKRIDGE, ONA
     LOCKRIDGE, S M & B’S LIQUORS,
16   INC., a California Corporation; and Does
     1-10,
17
                    Defendants.
18

19
              Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
20
     it, and being fully advised finds as follows:
21
              IT IS ORDERED THAT:
22
              Plaintiff George Jones’ action against Defendants Samuel Lockridge, Ona
23
     Lockridge, and SM & B’s Liquors Inc., is dismissed with prejudice. Each party will be
24
     responsible for its own fees and costs.
25

26

27   Dated:      July 30, 2021
                                                           John A. Kronstadt
28                                                         United States District Judge

                                                     1
